                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                        Case No. 19-40782

KATHY F. HUNTER,                                              Chapter 7

               Debtor.                                        Judge Thomas J. Tucker
                                        /

                 ORDER DENYING MOTION FOR RECONSIDERATION

        This case is before the Court on the Debtor’s motion entitled “Ex Parte Motion to
Reconsider the Order Dismissing Debtor's Chapter 7 Case and to Reinstate Case,” filed May 2,
2019 (Docket # 21, the “Motion”), which the Court construes as a motion for reconsideration of,
and for relief from, the May 1, 2019 Order dismissing this case (Docket # 18).

        The Court finds that the Motion fails to demonstrate a palpable defect by which the Court
and the parties have been misled, and that a different disposition of the case must result from a
correction thereof. See Local Rule 9024-1(a)(3).

       In addition, the Court finds that the allegations in the Motion do not establish excusable
neglect under Fed.R.Civ.P. 60(b)(1), Fed.R.Bankr.P. 9024, or any other valid ground for relief
from the order dismissing this case.

        Finally, the Court notes that now that the Debtor has finally paid the filing fee for this
case, she is no longer barred from filing a new case.

         NOW, THEREFORE,

         IT IS ORDERED that the Motion is denied.

Signed on May 03, 2019




   19-40782-tjt     Doc 24     Filed 05/03/19      Entered 05/06/19 06:37:19         Page 1 of 1
